DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2. 	The formal drawings filed on 07/20/2020 are acceptable.
Priority
3. 	Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 14/625,282 filed 02/18/2015.  Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).
Information Disclosure Statement
4.	The Information Disclosure Statement(s) filed on 7/20/2020, 1/21/2021 and 8/26/2021 has been considered.
Election/Restrictions
5.	Applicant's election with traverse of Species III| corresponding to claims 1-5, 7-10, 12-14 and 25-32 in the reply filed on 11/03/22 is acknowledged. The traversal is on the ground(s) that a search and examination of all the claims may be made without serious burden on the Examiner, and respectfully request withdrawal of the Restriction and Election of Species Requirements. This is not found persuasive because:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;


	(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Objections
6.	Claim 32 is objected to because of the following informalities:  The recitation calling for, “… metal-carbon boding …” (lines 3 and 5) should read “… metal-carbon bonding …”.  	Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
s 1-5, 7-10, 14, 25, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (“Yamada”) US PG-Pub 2013/0327981 in view of     Bonilla et al. (“Bonilla”) US PG-Pub 2013/0299988 and Eckinger et al. (“Eckinger”) US PG-Pub 2015/0102807.                      
	Yamada discloses (Fig. 3 and ¶¶[0115 and 0116]) a wiring structure or an electronic device (as required in claim 25) comprising: a first conductive material layer (e.g. element 302), wherein the first conductive material layer being non-porous and having a single layered structure including Cu (as required in claim 5) or is a metal layer (as required in claim 7); and a nanocrystalline (¶¶[0003 and 0080]) graphene layer (e.g. element 301) which is substantially continuous (as required in claim 30) on a substantial entirety of the first conductive material layer, wherein the nanocrystalline graphene layer has at least one of a ratio of 2D/G of a Raman spectrum or a ratio of D/G being within the recited range (¶¶[0100-0103] and Figs. 4, 5, 8 and 9).
Yamada teaches the device structure as recited in the claim. The difference between Yamada and the present claim is the recited seed layer. 
Bonilla discloses a seed layer (e.g. element 26, Fig. 7) on a first conductive material layer (e.g. element 22), wherein a nanocrystalline graphene layer (e.g. element 24) is directly grown on the seed layer (¶[0054]). Similarly, Eckinger discloses a seed layer (e.g. first part of the bi-layered element 208, ¶¶[0024 and 0055] and Fig. 2C) on a first conductive material layer (e.g. second part of the bi-layered element 208, ¶¶[0024 and 0055] and Fig. 2C), wherein graphene layer (e.g. element 210) is directly on the seed layer (Fig. 2C). 
The teachings of Bonilla/Eckinger could be incorporated with Yamada's device which would result in the claimed invention. The motivation to combine Bonilla's teachings would be to facilitate low temperature graphene growth (¶[0054]) which would produce good quality 
Re claims 2 and 3, Yamada discloses wherein the nanocrystalline graphene layer has a crystal size within the recited range (¶¶[0003 and 0080]).
Re claim 4, although Yamada discloses deposition method (abstract), the recitation calling for, “… formed … by deposition” does not distinguish over Yamada regardless of the method used to form the graphene layer since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).
Re claims 8, Bonilla discloses wherein the seed layer is a metal-carbon bonding layer (Fig. 7 and ¶¶[0050-0054]).
Re claims 9, Bonilla discloses the seed layer having a thickness with the recited range (¶[0055]).  
Re claim 10, Eckinger discloses a second conductive material (e.g. element 212) on the graphene layer.
Re claim 14, it is within the scope of Eckinger’s invention to employ a first conductive material comprising Poly-Si layer (e.g. element 212) and a metallic second material (e.g. element 208).	
Re claim 32, Bonilla discloses wherein the first conductive material layer is metal and further comprising a metal-carbon bonding layer. Regarding the recitation calling for, “… formed by depositing …,” it does not distinguish over Bonilla regardless of the method used to form the bonding layer since claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).
s 1-5, 7-9 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Himeno et al. (“Himeno”) US PG-Pub 2011/0287336 in view of Bonilla.
Himeno discloses in fig. 34 a wiring structure comprising: a first conductive material layer (e.g. element 356, ¶[0451]), wherein the first conductive material layer being non-porous and includes a metal layer (as required in claim 7); and a nanocrystalline (polycrystalline graphite with a crystallite size of a few nanometer discussed in (¶[0440]) graphene layer (e.g. element 354) which is substantially continuous (as required in claim 30) on a substantial entirety of the first conductive material layer, wherein the nanocrystalline graphene layer has at least one of a ratio of 2D/G of a Raman spectrum or a ratio of D/G being within the recited range (¶¶[0435-0438]).
Himeno teaches the device structure as recited in the claim. The difference between Himeno and the present claim is the recited seed layer. 
Bonilla discloses a seed layer (e.g. element 26, Fig. 7) on a first conductive material layer (e.g. element 22), wherein a nanocrystalline graphene layer (e.g. element 24) is directly grown on the seed layer (¶[0054]).  
Bonilla's teachings could be incorporated with Himeno's device which would result in the claimed invention. The motivation to combine Bonilla's teachings would be to facilitate low temperature graphene growth (¶[0054]) which would produce good quality graphene. Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Bonilla's teachings to arrive at the claimed invention.
Re claims 2 and 3, Himeno discloses wherein the nanocrystalline graphene layer has a crystal size within the recited range (¶¶[0442 and 0454]).

Re claims 5 and 7, Bonilla discloses (¶[0047]) a single layered structure including Cu (as required in claim 5) or is a metal layer (as required in claim 7) 
Re claims 8, Bonilla discloses wherein the seed layer is a metal-carbon bonding layer (Fig. 7 and ¶¶[0050-0054]).
Re claims 9, Bonilla discloses the seed layer having a thickness with the recited range (¶[0055]).  
11.	Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Himeno in view of Bonilla and in further view of Aoyama et al. (“Aoyama”) US PG-Pub 2012/0104352.
	The combined references of Himeno/Bonilla disclose the wiring structure as recited in the claim but do not specifically disclose the recited element. 
	Aoyama discloses (¶[0032]) a wiring structure or electronic device including a plurality of elements, wherein each of the plurality of elements includes at least one of a transistor (¶[0068]), and wherein the wiring structure is  configured (emphasis added) to connect the plurality of elements or to connect within at least  one of the elements (as required by claim 26).
Aoyama's teachings could be incorporated with the device of the combined references which would result in the claimed invention. The motivation to combine Aoyama's teachings would be to produce a device including nanomaterial layer  (abstract) Therefore, it would have 
	Re claim 27, Aoyama discloses wherein the wiring structure is configured (emphasis added) to connect unit cells each constituted by a combination of the plurality of elements (Figs. 1 and 2). Note the recitation calling for, “… configured to connect …” constitutes a functional language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967). 
	Re claim 28, Aoyama discloses the wiring structure configured (emphasis added) to connect chips each constituted by the unit cells (figs. 1 and 2). Note the recitation calling for, “… configured to connect …” constitutes a functional language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967). 
	Re claim 29, Aoyama discloses in figs. 1 and 2 a plurality of elements, wherein each of the plurality of elements includes at least one of a transistor (¶[0068]), and wherein the wiring structure is  configured to connect unit cells each constituted by a combination of the  plurality of elements. Note the recitation calling for, “… configured to connect …” constitutes a functional language and if the prior art structure is capable of performing the intended function, then it meets the claim. Inre Casey, 152 USPQ 235 (CCPA 1967).   
12.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada/Himeno in view of Bonilla and in further view of Kim et al. (“Kim”) US PG-Pub 2014/0021195. 
The combined references of Yamada/Himeno/Bonilla disclose the wiring structure as recited in the claim but do not specifically disclose the recited doping element. 
2BF4, NOBF4, NO2SbF6, HCl, H2PO4, H3CCOOH, H2SO4, dichlorodicyanoquinone, oxon, dimyristoylphosphatidylinositol.
Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to employ a doping element. The motivation would be to achieve a higher heat radiation characteristic as taught by Kim (¶[0081]).
Allowable Subject Matter
13.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  None of the cited art discloses a first conductive material layer comprising a poly-Si and a metal layer, wherein the metal layer comprises TiN or TiSiN and a second conductive material layer including a metallic material including W, and the seed layer including TiC as required in dependent claims 12 and 13.
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PG-Pub 2011/0108609 to Woo et al. discloses fabrication of graphene using alloy catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMED N SEFER/Primary Examiner, Art Unit 2893